Citation Nr: 0404126	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served in the United States Air Force Reserves.  
Documents presently in the claimed folder demonstrate she 
served on active duty for training from March through 
December 1985, and had periods of active duty during 
operation Desert Shield from December 2, 1990 to January 30, 
1991.  She served on active duty for periods of one to four 
days during August, September, October and November 1990.  
The veteran also served on active duty or active duty for 
training from August 10, 1998 to September 30, 1998.  

This appeal arises from March and April 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which denied service connection 
for MS.  

The RO previously denied service connection for MS in March 
and July 2000 rating decisions.  The veteran did not submit a 
substantive appeal within one year of the date she was 
notified of those rating decisions.  Accordingly, the March 
and July 2000 RO decisions are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  The RO 
received additional service medical records in December 2000 
and, apparently pursuant to 38 C.F.R. § 3.156(c), 
reconsidered its earlier decision denying service connection 
for MS.  

Regardless of the RO's disposition of the claim, the Board is 
without jurisdiction to consider the substantive merits of 
the claim in the absence of a finding that new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  For that reason the Board must 
address the threshold issue of whether or not new and 
material evidence has been presented to reopen the claim for 
service connection for MS.  

The issue of service connection for MS is addressed in the 
remand.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  



FINDINGS OF FACT

1.  The RO denied service connection for MS in March 2000 and 
July 2000 rating decisions; the veteran did not appeal those 
rating decisions.  

2.  The additional evidence received since the July 2000 
rating decision includes service medical records not 
previously considered, along with post-service medical 
evidence which is not cumulative and redundant of evidence 
already in the claims folder and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The July 2000 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.1103 (1999).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for MS.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a)(c) (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this instance there is no prejudice to the veteran in 
proceeding to adjudicate her claim since the decision below 
reopens and remands her claim for additional development in 
compliance with the VCAA.  

Factual Background.  In January 2000 the veteran filed her 
claim for service connection for MS.  In support of her claim 
she submitted service personnel records denoting she served 
on active duty for training from March through December 1985, 
and had periods of active duty during operation Desert Shield 
from December 2, 1990 to January 30, 1991.  She served on 
active duty for periods of one to four days during August, 
September, October and November 1990.  She also submitted a 
statement from her neurologist Dr. JFF, which indicated 
probable low-grade MS had been diagnosed.  She then submitted 
a second letter from Dr. JFF, which stated she suffered from 
MS.  The veteran had been under his care since March 1998.  

Based on those records the RO denied her claim for multiple 
sclerosis in a March 2000 rating decision.  The RO notified 
her the claim was denied in a March 2000 letter.  The veteran 
and her representative contacted the RO and submitted 
additional records but did not submit a notice of 
disagreement with the March 2000 rating decision within one 
year of the letter notifying the veteran her claim was 
denied.  

In May 2000 the veteran submitted additional medical records 
of treatment for possible MS.  The records were dated in 1999 
and 2000.  The veteran submitted additional private medical 
records dating from March 1994 to 2000.  They included a 
notation that MS had been diagnosed in January 1989.  Those 
records noted the veteran had similar symptoms beginning in 
July 1997.  

The RO in a July 2000 rating decision again denied service 
connection for MS.  The RO notified her of the July 2000 
rating decision by letter in August 2000.  The veteran did 
not file a notice of disagreement with that rating decision.  

In December 2000 the RO received copies of the veteran's 
service medical records.  The veteran submitted another 
letter from Dr. JFF in December 2000.  

The RO sent a letter to the veteran in February 2001.  The 
letter informed the veteran that the RO was working on her 
"reopened" claim for compensation.  In a March 2001 rating 
decision the RO again denied service connection for MS.  

The veteran's representative in March 2001 submitted lay 
statements and an additional letter from Dr. JFF.  In a 
February 2001 letter Dr. FSS stated the veteran first became 
symptomatic with MS in the summer of 1997.  The lay 
statements reported the symptoms of MS observed by friends, 
co-workers and supervisors.  

The RO again denied service connection for MS in a April 2001 
rating decision.  The veteran filed her notice of 
disagreement with the denial of service connection for MS in 
March 2002, within one year of the date she was notified of 
the March 2001 rating decision.  

In April 2002 the veteran submitted a statement from SRK who 
worked with her during a period of service at Barksdale Air 
Force Base in August 1998.  During that period of duty the 
veteran sought medical help for headaches, chest pains, 
dizziness and difficulty breathing.  She had to be released 
from duty because her symptoms were affecting her 
performance.  During that period she was taken by ambulance 
to Willis Knighton Hospital in Bossier City.  The veteran 
also submitted records from the Willis Knighton Hospital 
dated on August 24, 1998 for consultation for chest pain.  
The records noted the veteran was on duty at Barksdale Air 
Force Base.  The veteran submitted a copy of AF Form 938, 
Request and Authorization for Active Duty Training/Active 
Duty Tour dated in September 1998, which indicates she served 
from August 10, 1998 to September 30, 1998 at Barksdale Air 
Force Base.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2003).  

Except in the case of a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2003).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2002).  The 
veteran's claim was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001 applies.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2003) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

The provisions of 38 C.F.R. § 3.156 (c) provide that "where 
the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The veteran was notified of the March and July 
2000 rating decisions by the RO.  She did not file a notice 
of disagreement within one year of the dates she was notified 
her claims had been denied.  Those decisions became final.  
Although the veteran and her representative continued to 
pursue her claim neither the veteran nor her representative 
indicated they wished to pursue an appeal.  A notation on a 
letter from the representative dated in April 2000 indicates 
the RO specifically asked the representative if he wished to 
file an Notice of Disagreement.  The note states he did not 
want to pursue a Notice of Disagreement.  The Board has 
concluded the March and July 2000 rating decisions became 
final.  38 C.F.R. §§ 3.104, 20.1103 (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (overruled on other 
grounds).  In this case the last final disallowance of the 
veteran's claims was the July 2000 rating decision.  

The evidence submitted since the July 2000 rating decision 
includes the veteran's service medical records, service 
personnel records, private medical records noting MS was 
first symptomatic in the summer of 1997, a lay statement 
noting the veteran had possible symptoms of MS on duty in 
August 1998, and private hospital records for treatment of 
possible symptoms of MS in August 1998.  

The additional service medical records constitute new and 
material evidence under the above-cited provisions of 38 
C.F.R. § 3.156(c) (2003).  There is also additional post-
service medical evidence that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Based upon the foregoing, and for the reasons and 
bases stated, the Board finds that new and material evidence 
has been received sufficient to reopen the claim for service 
connection for multiple sclerosis.  38 C.F.R. § 3.156(a) 
(2003).  


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for multiple sclerosis is 
reopened; the appeal is granted to this extent only.  


REMAND

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits, which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the remand the Board will outline for the veteran and the 
RO what evidence is necessary to establish entitlement to 
service connection for MS based on the record presently 
before the Board.  

The veteran has submitted evidence that while on duty at 
Barksdale Air Force in August 1998 she experienced symptoms 
of chest pain for which she sought treatment at Willis 
Knighton Medical Center.  The veteran's private neurologist 
stated in a February 2001 letter that the veteran first had 
symptoms of MS in the summer of 1997.  The veteran also 
submitted a AF 938 which indicates she was either on active 
duty or on active duty for training at that time.  Based on 
these facts the Board has concluded the veteran's claim for 
service connection includes the question of whether MS was 
aggravated during a period of active duty.  

Before setting out what additional evidence is needed to 
support the veteran's claim the Board must first explain the 
relevant laws and regulations and how they relate to the 
veteran's claim.  The veteran's claim has raised questions as 
to veteran's service dates and nature of her service.  The RO 
and the veteran have both addressed whether or not the 
presumptive provisions of 38 C.F.R. § 3.307 are applicable in 
this case.  Presumptive service connection for MS is provided 
when the disease becomes manifest to a degree of 10 percent 
within 7 years from the date of separation from the service.  

The regulations require that a veteran must have 90 days of 
service either during a war period or after December 31, 1946 
for the presumptive provisions of 38 C.F.R. § 3.307 to apply.  
The requirement of 90 days service means active, continuous 
service.  38 C.F.R. § 3.307(a)(1).  The presumptive period 
extends only from the date of separation from the period of 
service on which the claim is based.  38 C.F.R. § (a)(2).  
Active service is defined in 38 C.F.R. § 3.6 (2003).  It 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  

Based on the facts as they now appear, the veteran must 
demonstrate that her MS, which become symptomatic in the 
summer of 1997, was aggravated in service during her period 
of duty in August and September 1998.  And it must be 
verified that her duty in August and September 1998 was 
either active duty or active duty for training.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 2002); 38 
C.F.R. § 3.306 (2003).  Clear and convincing evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  Akins v. Derwinski, 1 Vet. App. 228 
(1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in Hunt 
v. Derwinski, 1  Vet. App. 292 (1991), found that when there 
is a temporary worsening of symptoms and the condition itself 
did not worsen or the disability remained unaffected by these 
flare-ups there has been no aggravation of the preexisting 
condition.  

Recently the Court in Cotant v. Principi, 17 Vet. App.  116 
(2003) reversed the Board's determination that the 
presumption of aggravation had been rebutted.  On de novo 
review, the Court found the evidence as to the natural 
progress of appellant's preexisting hip condition did not 
show "clearly and unmistakably" that the increase found by 
the Board was due to the natural progress of the disease.  

Based on the above, the Board has concluded the additional 
evidence needed to support the veteran's claim are 
verification of her periods of active duty and active duty 
for training and a medical opinion addressing the question of 
whether the symptoms of chest pain in service in August 1998 
represented an increase in disability in service beyond the 
nature progress of the disability.  

In an effort to assist the veteran with her claim the Board 
is remanding her claim to obtain verification of her periods 
of duty and to afford her a VA examination and medical 
opinion addressing the issue of whether MS was aggravated in 
service in August 1998.  The regulations provide that VA with 
provide a medical examination and obtain an opinion when 
there is competent evidence of a current diagnosis, evidence 
that the veteran suffered an event in service and evidence 
that the claimed symptoms may be associated with an event in 
service.  38 C.F.R. § 3.159(c)(4)(2003).  VA has a duty to 
provide the veteran an examination and to obtain an opinion.  

The Board wishes to make it clear to the veteran that she may 
also present evidence or an opinion from a competent medical 
professional as to the questions raised above.  She may also 
present competent medical evidence that demonstrates her 
symptoms of MS first began in service or during the seven 
year period after her separation from the service in December 
1985.  38 C.F.R. § 3.307 (2003).  She may also submit 
evidence verifying her periods of active service.  

Therefore the claim is remanded for the following 
development:

1.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers who evaluated or 
treated her for symptoms of MS.  After 
securing the necessary releases, the RO 
should obtain these records.  

2.  The RO should attempt to verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training through official channels.  The 
RO should specifically request 
verification of the period of active 
service from August 10, 1998 to September 
30, 1998.  

3.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to her claim of the 
impact of the notification requirements 
on her claim.    

4.  The veteran should be afforded a VA 
neurology evaluation to determine if her 
MS was aggravated during service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The RO is to provide a list 
of the veteran's dates of verified active 
duty and active duty for training to the 
examiner.  The examiner's attention is 
directed to the records of Dr. FSS, which 
include an opinion stating the veteran 
first had symptoms of MS in the summer of 
1997, and records of the Willis Knighton 
Medical Center in August 1998, which note 
that the veteran was treated for chest 
pain.  The examiner is asked to indicate 
in the examination report that a review 
of the claims file was accomplished.  
Following that review and the 
examination, the neurologist is requested 
to opine whether the veteran's MS began 
during or was aggravated (worsening of 
underlying condition versus temporary 
flare-ups of symptoms) during service.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for MS.  If the benefits sought 
on appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



